            Case 3:20-cv-01718-MPS Document 1 Filed 11/17/20 Page 1 of 6


                           UNITED STATES DISTRICT COURT
                                                                              RECEIVED
                             DISTRICT OF CONNECTICUT                            NOV U5 2020
                                                                            U.S. DISTRICT COURT
                                CIVIL RIGHTS COMPLAINT
                                                                               NEW HAVEN, CT


 \Joe/ FL>rsT
                    Plaintiff( s),
(Full name(s); Do not use et a/.)

                                                             Case No.   :.? ~cu f 7 I ~(rnP{)
                                                                        (To be supplied
                                                                         by the court)




                       Defendant(s).
(Full name(s) and capacity,~. official capacity, individual capacity,
or official and individual capacitites) (Do not use et a/.)




1.   Jcie/


                            (title and plac of employment)
            Case 3:20-cv-01718-MPS Document 1 Filed 11/17/20 Page 2 of 6


  At the time the claim(s) alle~7in this complaint arose, was this defendant acting under
color of state law? __Yes -ANo. If your answer is "Yes," briefly explain:




3. Defendant - - - - - - - - - - - - - - - is a citizen of - - - - - - - - - -
            (name of second defendant)                               (State)

whose address is
                   ---------------------------
and who is employed as _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        (title and place of employment)

  At the time the claim(s) alleged in this complaint arose, was this defendant acting under
color of state law?      Yes        No. If your answer is "Yes," briefly explain:




(If more space is needed to furnish the above information for additional defendants, continue
on a blank sheet which you should label "A. PARTIES." Be sure to include each defendant's
complete address and title.)


                                      B. JURISDICTION

1. Jurisdiction is asserted pursuant to (CHECK ONE)


   ><         42 U.S.C. § 1983 (applies to state defendants)

             Bivens v. Six Unknown Named Agents of Fed. Bureau of
             Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. § 1331 (applies to
             federal defendants)

2. Jurisdiction also is invoked pursuant to 28 U.S.C. § 1343(a)(3). (If you wish to assert
jurisdiction under different or additional statutes, you may list them below.)




                                                2
Case 3:20-cv-01718-MPS Document 1 Filed 11/17/20 Page 3 of 6


                  C. NATURE OF THE CASE
              Case 3:20-cv-01718-MPS Document 1 Filed 11/17/20 Page 4 of 6




 Supporting   acts:




Corv!Vcc-rrcur               JofS rJ"T <;f!re . ·.            _,_ ,_,-
 \Y\vre ff:C(21JLiv• V NJ          t '.~~Si~C'V'_A l( l) I ~
       t-- [ (1          l\ Al   l,                f{ I
jfec . fAl~ffi l)!tY fir~ I\)@~' tu~ l Ne~. ·rj
        1


 rt\Si_ Vr ~Jr ci- t1t rm vv \eAJLi               lu/LQ_ ,
                 Case 3:20-cv-01718-MPS Document 1 Filed 11/17/20 Page 5 of 6



I request the followini/elief:
    ~rr\V\x_ f\lNC
             ~/ . 1\J c~r~
 Dowe W>Ie       j




                                         F. JURY DEMAND

Do you wish to have a jury trial? Yes    A-           No - -


                     X
Original signafureof attorney (if any)




Attorney's full address and telephone        ,   Pl~tlff's fu~~dres_s and ;elrphone   ,


Email address if available
                                           Ft Jrs / I"~s:_~ GY TA t1 c)0,0 Cc)vv~
                                                 Email address if available


                     DECLARATION UNDER PENALTY OF PERJURY




(Rev. 3/21/16)



                                                 5
                               Case 3:20-cv-01718-MPS Document 1 Filed 11/17/20 Page 6 of 6




                      ,r                                      r1MNtt                                                          )afe_
                        I                                               - - · - · ,




.........
            . ·····••iI.tl!fa-~troi:1fc;Vt/e~.·
            · · · i! . . . . . . . . L..............   ·....... - ...   c_ _ _ •      ,L·::: . . •. . . . . . . . t       .

            · .lt . . . -~·                            tiryeN.:cy _

                            .1} \.-e.ifetvei ..Ht)tAA~
                                               · · · · . OJ /

                                  A-I 1 V2~e rE fkJskltr·
                                          hers      crv lt/lycTl fh,t.
                                           · · .·. h .             \'<-~ C · k)
                                                                                                                                      -
                                              -1&i:Jrf_                  L(L I~
                                                                                            .                         ~
                                                                                                                          ;})
                                                                                                                          fl_V
                                                                                                                             '
